DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 05/27/2020. Claims
1-20 are pending in the application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810103251.0 , filed on 02/01/2018.
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  A certified translation of the parent application No. CN201810103251.0 would need to be provided in order to satisfied the requirement stated above.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 05/27/2020 have been accepted and considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities:
a:	In para[0048], line 6, “screen out target data.” Should read “screen out non-target data.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al.(Haowei Zhang, Jin Wang, Jixian Zhang, and Xuejie Zhang. 2017. YNU-HPCC at SemEval 2017 Task 4: Using A Multi-Channel CNN-LSTM Model for Sentiment Classification. In Proceedings of the 11th International Workshop on Semantic Evaluation (SemEval-2017), pages 796–801, Vancouver, Canada. Association for Computational Linguistics.) hereinafter as Zhang.
Regarding claim 1, Zhang discloses:
A text classification method, comprising obtaining, by a computer device (“...convolutional neural networks (CNN)" [Application of CNN implies use of a computer/processor], Zhang Sect 1),
a to-be-classified text (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer.” [“a tweet” references to a to-be-classified text] Zhang, Sect 2),
and calculating an original text vector corresponding to the text (“Each tweet is regarded as a sequence of word tokens t1, t2, …, tN, where N is the length of the token vector.” Zhang, Sect 2.1);
determining, by the computer device according to the original text vector, an input text vector corresponding to each channel of a trained text classification model (“Figure 1 shows the architecture of our model. The model consists of six types of layers: embedding, convolution, max-pooling, LSTM, dense, and softmax. First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” Zhang, Sect 2),
wherein the trained text classification model is obtained through training by using a convolutional neural network (CNN) model (“The feature matrix is then passed into three parallel CNNs having different filter lengths.” Zhang Sect 2.  Also See Figure 1.),
and the sub-text classification model comprises a convolutional layer (See, Zhang, Figure 1, and also sect 2.2 "CNN Layer),
a pooling layer (See Zhang, Figure 1., and also sect 2.3, “Max-over Pooling Layer”),
and an output layer (See Zhang, Figure 1., and also sect 2.6, “Output Layer”);
inputting, by the computer device, the input text vector corresponding to each channel into the convolution layer of the corresponding channel of the trained text classification model (“Figure 1 shows the architecture of our model. The model consists of six types of layers: embedding, convolution, max-pooling, LSTM, dense, and softmax. First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” Zhang, Sect 2),
the trained text classification model comprising a plurality of channels (“In this paper, we propose a multi-channel CNNLSTM model for sentiment classification.”  Zhang, Sect 1, 4th para),
each channel being corresponding to a sub-text classification model (“In this paper, we propose a multi-channel CNNLSTM model for sentiment classification. It consists of two parts: multi channel CNN, and LSTM. Unlike a conventional CNN model, we apply a multi-channel strategy that uses several filters of different length.” Zhang, Sect 1. 4th para),
and the trained text classification model being used for determining a classification result according to a sub-classification parameter outputted by each sub-text classification model (“The feature matrix is then passed into three parallel CNNs having different filter lengths. The max pooling layer extracts the max-over different CNNs results that are intended to be the salient features, and input them to the LSTM layer. Then, normal dense and softmax layers use outputs from LSTM and output the final classification results.” Zhang, Sect 2, Also see Figure 1.);
and obtaining, by the computer device, a classification result outputted by the trained text classification model (“This layer outputs the final classification result. It is a fully connected layer using softmax as an activation function.” Zhang, Sec 2.6),
and classifying the text according to the classification result (“The proposed system can effectively extract features from tweets and classify sentiments of them.” Zhang, Sect 3.4).

	Regarding claim 10, Zhang discloses:
A computer device, comprising a memory and a processor, the memory storing a computer-readable instruction, the computer-readable instruction, when executed by the processor, causing the processor to perform the following operations (“...convolutional neural networks (CNN)" [Application of CNN implies use of a computer/processor with memory storing a computer readable instruction], Zhang Sect 1):
obtaining a to-be-classified text (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer.” [“a tweet” references to a to-be-classified text] Zhang, Sect 2),
and calculating an original text vector corresponding to the text (“Each tweet is regarded as a sequence of word tokens t1, t2, …, tN, where N is the length of the token vector.” Zhang, Sect 2.1);
determining, according to the original text vector, an input text vector corresponding to each channel of a trained text classification model (“Figure 1 shows the architecture of our model. The model consists of six types of layers: embedding, convolution, max-pooling, LSTM, dense, and softmax. First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” Zhang, Sect 2),
wherein the trained text classification model is obtained through training by using a convolutional neural network (CNN) model (“The feature matrix is then passed into three parallel CNNs having different filter lengths.” Zhang Sect 2.  Also See Figure 1.),
and the sub-text classification model comprises a convolutional layer (See, Zhang, Figure 1, and also sect 2.2 "CNN Layer),
a pooling layer (See Zhang, Figure 1., and also sect 2.3, “Max-over Pooling Layer”),
and an output layer (See Zhang, Figure 1., and also sect 2.6, “Output Layer”);
inputting the input text vector corresponding to each channel into the convolution layer of the corresponding channel of the trained text classification model (“Figure 1 shows the architecture of our model. The model consists of six types of layers: embedding, convolution, max-pooling, LSTM, dense, and softmax. First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” Zhang, Sect 2),
the trained text classification model comprising a plurality of channels (“In this paper, we propose a multi-channel CNNLSTM model for sentiment classification.”  Zhang, Sect 1, 4th para),
each channel being corresponding to a sub-text classification model (“In this paper, we propose a multi-channel CNNLSTM model for sentiment classification. It consists of two parts: multi channel CNN, and LSTM. Unlike a conventional CNN model, we apply a multi-channel strategy that uses several filters of different length.” Zhang, Sect 1. 4th para),
and the trained text classification model being used for determining a classification result according to a sub-classification parameter outputted by each sub-text classification model (“The feature matrix is then passed into three parallel CNNs having different filter lengths. The max pooling layer extracts the max-over different CNNs results that are intended to be the salient features, and input them to the LSTM layer. Then, normal dense and softmax layers use outputs from LSTM and output the final classification results.” Zhang, Sect 2, Also see Figure 1.);
and obtaining a classification result outputted by the trained text classification model (“This layer outputs the final classification result. It is a fully connected layer using softmax as an activation function.” Zhang, Sec 2.6),
and classifying the text according to the classification result (“The proposed system can effectively extract features from tweets and classify sentiments of them.” Zhang, Sect 3.4).

	Regarding claim 19, Zhang discloses:
A non-transitory computer readable storage medium storing computer-readable instructions, the computer-readable instructions, when executed by one or more processors, causing the one or more processors to perform the following operations (“...convolutional neural networks (CNN)" [Application of CNN implies use of a computer/processor with memory storing a computer readable instruction], Zhang Sect 1):
obtaining a to-be-classified text (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer.” [“a tweet” references to a to-be-classified text] Zhang, Sect 2),
and calculating an original text vector corresponding to the text (“Each tweet is regarded as a sequence of word tokens t1, t2, …, tN, where N is the length of the token vector.” Zhang, Sect 2.1);
determining, according to the original text vector, an input text vector corresponding to each channel of a trained text classification model (“Figure 1 shows the architecture of our model. The model consists of six types of layers: embedding, convolution, max-pooling, LSTM, dense, and softmax. First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” Zhang, Sect 2),
wherein the trained text classification model is obtained through training by using a convolutional neural network (CNN) model (“The feature matrix is then passed into three parallel CNNs having different filter lengths.” Zhang Sect 2.  Also See Figure 1.),
and the sub-text classification model comprises a convolutional layer (See, Zhang, Figure 1, and also sect 2.2 "CNN Layer),
a pooling layer (See Zhang, Figure 1., and also sect 2.3, “Max-over Pooling Layer”),
and an output layer (See Zhang, Figure 1., and also sect 2.6, “Output Layer”);
inputting the input text vector corresponding to each channel into the convolution layer of the corresponding channel of the trained text classification model (“Figure 1 shows the architecture of our model. The model consists of six types of layers: embedding, convolution, max-pooling, LSTM, dense, and softmax. First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” Zhang, Sect 2),
the trained text classification model comprising a plurality of channels (“In this paper, we propose a multi-channel CNNLSTM model for sentiment classification.”  Zhang, Sect 1, 4th para),
each channel being corresponding to a sub-text classification model (“In this paper, we propose a multi-channel CNNLSTM model for sentiment classification. It consists of two parts: multi channel CNN, and LSTM. Unlike a conventional CNN model, we apply a multi-channel strategy that uses several filters of different length.” Zhang, Sect 1. 4th para),
and the trained text classification model being used for determining a classification result according to a sub-classification parameter outputted by each sub-text classification model (“The feature matrix is then passed into three parallel CNNs having different filter lengths. The max pooling layer extracts the max-over different CNNs results that are intended to be the salient features, and input them to the LSTM layer. Then, normal dense and softmax layers use outputs from LSTM and output the final classification results.” Zhang, Sect 2, Also see Figure 1.);
and obtaining a classification result outputted by the trained text classification model (“This layer outputs the final classification result. It is a fully connected layer using softmax as an activation function.” Zhang, Sec 2.6),
and classifying the text according to the classification result (“The proposed system can effectively extract features from tweets and classify sentiments of them.” Zhang, Sect 3.4).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Sun (PCT International Publication No.: WO 2011/096969 A1) herein after as Sun, and further in view of Zhao et al.(CN 107644074 A) hereinafter as Zhao.

Regarding claim 2, Zhang discloses: The method according to claim 1,
wherein the operation of calculating an original text vector corresponding to the text comprises: performing, by the computer device (“...convolutional neural networks (CNN)" [Application of CNN implies use of a computer/processor], Zhang Sect 1),
	Zhang does not explicitly, but Sun discloses:
word segmentation on the text to obtain a plurality of target phrases (“In one aspect, a method for text classification includes segmenting content of received text into multiple words." [the target text refers to input text that is to be classified, and target phrase is the word segmentation on the input text that is to be classified] Sun, pg. 2, lines 13-14);
and determining the original text vector corresponding to the text according to the word vector corresponding to each target phrase (“In one aspect, a method for text classification includes segmenting content of received text into multiple words. A sum of the plurality of word vectors of the multiple words at a first level vector space is determined.” Sun, pg. 2, lines 13-16).
Zhang and Sun are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang to combine the teaching of Sun to incorporate word segmentation on the text to obtain plurality of target phrase, and determining the original text vector corresponding to the text according to the word vector corresponding to each target phrase.  Doing so may increase the accuracy and simplify processes of text classification as suggested by Sun (pg. 2, lines 3-4).
	Zhang in view of Sun does not explicitly, but Zhao discloses:
and calculating, by the computer device, a word vector corresponding to each target phrase (“Alternatively, the word vector to replace the text of the words as input, input the convolutional neural network, by generating text vector representing the text comprises the following steps: ...” ["text of the words" refers to target phrase]  Zhao, [0011]),
	Zhang, Sun and Zhao are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, to combine the teaching of Zhao to incorporate word vector corresponding to each target phrase.  Doing so may reduce the calculation complexity of text classification as suggested by Zhao (pg. 6, 4th para).

Regarding claim 11, Zhang discloses: The computer device according to claim 10,
wherein the operation of calculating an original text vector corresponding to the text comprises: 
	Zhang does not explicitly, but Sun discloses:
performing word segmentation on the text to obtain a plurality of target phrases (“In one aspect, a method for text classification includes segmenting content of received text into multiple words." [the target text refers to input text that is to be classified, and target phrase is the word segmentation on the input text that is to be classified] Sun, pg. 2, lines 13-14);
and determining the original text vector corresponding to the text according to the word vector corresponding to each target phrase (“In one aspect, a method for text classification includes segmenting content of received text into multiple words. A sum of the plurality of word vectors of the multiple words at a first level vector space is determined.” Sun, pg. 2, lines 13-16).
Zhang and Sun are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang to combine the teaching of Sun to incorporate word segmentation on the text to obtain plurality of target phrase, and determining the original text vector corresponding to the text according to the word vector corresponding to each target phrase.  Doing so may increase the accuracy and simplify processes of text classification as suggested by Sun (pg. 2, lines 3-4).
	Zhang in view of Sun does not explicitly, but Zhao discloses:
and calculating a word vector corresponding to each target phrase (“Alternatively, the word vector to replace the text of the words as input, input the convolutional neural network, by generating text vector representing the text comprises the following steps: ...” ["text of the words" refers to target phrase]  Zhao, [0011]),
	Zhang, Sun and Zhao are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, to combine the teaching of Zhao to incorporate word vector corresponding to each target phrase.  Doing so may reduce the calculation complexity of text classification as suggested by Zhao (pg. 6, 4th para).
Regarding claim 20, Zhang discloses: The storage medium according to claim 19,
wherein the operation of calculating an original text vector corresponding to the text comprises: 
	Zhang does not explicitly, but Sun discloses:
performing word segmentation on the text to obtain a plurality of target phrases (“In one aspect, a method for text classification includes segmenting content of received text into multiple words." [the target text refers to input text that is to be classified, and target phrase is the word segmentation on the input text that is to be classified] Sun, pg. 2, lines 13-14);
and determining the original text vector corresponding to the text according to the word vector corresponding to each target phrase (“In one aspect, a method for text classification includes segmenting content of received text into multiple words. A sum of the plurality of word vectors of the multiple words at a first level vector space is determined.” Sun, pg. 2, lines 13-16).
Zhang and Sun are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang to combine the teaching of Sun to incorporate word segmentation on the text to obtain plurality of target phrase, and determining the original text vector corresponding to the text according to the word vector corresponding to each target phrase.  Doing so may increase the accuracy and simplify processes of text classification as suggested by Sun (pg. 2, lines 3-4).
	Zhang in view of Sun does not explicitly, but Zhao discloses:
and calculating a word vector corresponding to each target phrase (“Alternatively, the word vector to replace the text of the words as input, input the convolutional neural network, by generating text vector representing the text comprises the following steps: ...” ["text of the words" refers to target phrase]  Zhao, [0011]),
	Zhang, Sun and Zhao are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, to combine the teaching of Zhao to incorporate word vector corresponding to each target phrase.  Doing so may reduce the calculation complexity of text classification as suggested by Zhao (pg. 6, 4th para).

		Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Sun, further in view of Zhao, and furthermore in view of Xiao et al. (CN 1403959 A) hereinafter as Xiao.

	Regarding claim 3, Zhang in view of Sun, and further in view of Zhao discloses: The method according to claim 2,
Zhang in view of Sun, further in view of Zhao, discloses: 
further comprising: obtaining, by the computer device(“...convolutional neural networks (CNN)" [Application of CNN implies use of a computer/processor], Zhang Sect 1),
Zhang in view of Sun, further in view of Zhao does not explicitly, but Xiao discloses:
a filter dictionary (“training end comprises a content-filtering feature dictionary with Chinese text classification module, …” Xiao, [0005]),
and filtering out the text if none of the plurality of target phrases hits a phrase in the filter dictionary (“...,contents of the filter can be obtained by learning, using a filter also provides the user with more flexibility, and filter according to the trained user can provide characteristics of class, to identify content to be filtered characteristic, if the characteristic similarity exceeds the set threshold, then filtering the content.” Xiao, [0008]);
or performing the operation of calculating, by the computer device, a word vector corresponding to each target phrase if at least one of the plurality of target phrases is a phrase in the filter dictionary (“Referring to FIG. 6, a content filter module of the invention comprises: 1. 2. The content filtering feature dictionary with Chinese text classification extracting text characteristics of interference 3. calculating text content to be filtered and defined filtering contents character of similar degree of the vector space model (VSM, Vector Space Model) used for realizing the content filtering system and filtering to filtering text content feature vector similarity calculation to obtain the initial similarity values. ... obtaining the multi-step correction of the similarity value Sw, v: Sw v=Sim (wi, vi) * * COO-R if Sw is v Uw submitting content filter system filters the text. if Sw is v < Uw content filter the text is considered safe may pass through.” Xiao, pg 12, 3rd para - pg 13 top para).
Zhang, Sun, Zhao and Xiao are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, to combine the teaching of Xiao to incorporate a filter dictionary, filter out the text if it is not match to a phrase to the filter dictionary, and calculate a word vector corresponding to each target phrase if at least one of the target phrase is a match to the phrase in the filter dictionary.  Doing so may filter out unrelated contents as suggested by Xiao (pg. 3, 4th-6th para).
	
Regarding claim 12, Zhang in view of Sun, and further in view of Zhao discloses:
The computer device according to claim 11, after the operation of performing word segmentation on the text to obtain a plurality of target phrases, the computer-readable instruction further causing the processor to perform the following operation:
Zhang in view of Sun, further in view of Zhao does not explicitly, but Xiao discloses:
obtaining a filter dictionary (“training end comprises a content-filtering feature dictionary with Chinese text classification module, …” Xiao, [0005]),
and filtering out the text if none of the plurality of target phrases hits a phrase in the filter dictionary (“...,contents of the filter can be obtained by learning, using a filter also provides the user with more flexibility, and filter according to the trained user can provide characteristics of class, to identify content to be filtered characteristic, if the characteristic similarity exceeds the set threshold, then filtering the content.” Xiao, [0008]);
or performing the operation of calculating a word vector corresponding to each target phrase if at least one of the plurality of target phrases is a phrase in the filter dictionary (“Referring to FIG. 6, a content filter module of the invention comprises: 1. 2. The content filtering feature dictionary with Chinese text classification extracting text characteristics of interference 3. calculating text content to be filtered and defined filtering contents character of similar degree of the vector space model (VSM, Vector Space Model) used for realizing the content filtering system and filtering to filtering text content feature vector similarity calculation to obtain the initial similarity values. ... obtaining the multi-step correction of the similarity value Sw, v: Sw v=Sim (wi, vi) * * COO-R if Sw is v Uw submitting content filter system filters the text. if Sw is v < Uw content filter the text is considered safe may pass through.” Xiao, pg 12, 3rd para - pg 13 top para).
Zhang, Sun, Zhao and Xiao are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, to combine the teaching of Xiao to incorporate a filter dictionary, filter out the text if it is not match to a phrase to the filter dictionary, and calculate a word vector corresponding to each target phrase if at least one of the target phrase is a match to the phrase in the filter dictionary.  Doing so may filter out unrelated contents as suggested by Xiao (pg. 3, 4th-6th para).

Claim 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Sun, further in view of Zhao, and furthermore in view of Yin et al. (Yin, Wenpeng, and Hinrich Schütze. "Multichannel variable-size convolution for sentence classification." arXiv preprint arXiv:1603.04513 (2016).) hereinafter as Yin.

Regarding claim 4, Zhang in view of Sun, and further in view of Zhao discloses: The method according to claim 2,
Zhang in view of Sun, further in view of Zhao, discloses: 
wherein the trained text classification model comprises a first channel and a second channel; 
the operation of calculating, by the computer device (“...convolutional neural networks (CNN)" [Application of CNN implies use of a computer/processor], Zhang Sect 1),
a word vector corresponding to each target phrase (“Figure 1 shows the architecture of our model. The model consists of six types of layers: embedding, convolution, max-pooling, LSTM, dense, and softmax. First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” [“constituent words” refers to target phrase] Zhang, Sect 2),
a first word vector corresponding to each target phrase, and incorporating the first word vector to generate a first original text vector (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” [“constituent words” refers to target phrase and “input as a series of vectors” refers to original text vector]  Zhang, Sect 2);
and incorporating the second word vector to generate a second original text vector (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” [“constituent words” refers to target phrase and “input as a series of vectors” refers to original text vector]  Zhang, Sect 2);
and the operation of determining, by the computer device according to the original text vector, an input text vector corresponding to each channel of a trained text classification model comprises: using, by the computer device (“...convolutional neural networks (CNN)" [Application of CNN implies use of a computer/processor], Zhang Sect 1), 
the first original text vector as an input text vector of the first channel (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” [Zhang discloses a multichannel CNN parallel model to classify the sentiment of a tweet] Zhang, Sect 2),
and using the second original text vector as an input text vector of the second channel (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” [Zhang discloses a multichannel CNN parallel model to classify the sentiment of a tweet] Zhang, Sect 2).
	Zhang in view of Sun, further in view of Zhao does not explicitly, but Yin discloses:
and determining the original text vector corresponding to the text according to the word vector corresponding to each target phrase comprises: calculating, by the computer device, by using a first word vector model (See, Yin, table 1.  There are five word embedding models listed.  Glove, Word2Vec and etc.), 
and calculating, by the computer device, by using a second word vector model, a second word vector corresponding to each target phrase (See, Yin, table 1.  There are five word embedding models listed.  Glove, Word2Vec and etc.),
Zhang, Sun, Zhao and Yin are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, to combine the teaching of Yin to incorporate 1st and 2nd word vector model corresponding to each target phrase.  The combination of these embedding versions, trained by different neural networks on different corpora, should contain more information than each version individually. The leveraging of this diversity of different embedding versions to extract higher quality sentence features and thereby improve sentence classification performance as suggested by Yin (Sect 1).

Regarding claim 13, Zhang in view of Sun, and further in view of Zhao discloses: The computer device according to claim 11,
Zhang in view of Sun, further in view of Zhao, discloses: 
wherein the trained text classification model comprises a first channel and a second channel; 
the operation of calculating a word vector corresponding to each target phrase (“Figure 1 shows the architecture of our model. The model consists of six types of layers: embedding, convolution, max-pooling, LSTM, dense, and softmax. First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” [“constituent words” refers to target phrase] Zhang, Sect 2),
a first word vector corresponding to each target phrase, and incorporating the first word vector to generate a first original text vector (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” [“constituent words” refers to target phrase and “input as a series of vectors” refers to original text vector]  Zhang, Sect 2);
and incorporating the second word vector to generate a second original text vector (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” [“constituent words” refers to target phrase and “input as a series of vectors” refers to original text vector]  Zhang, Sect 2);
and the operation of determining, according to the original text vector, an input text vector corresponding to each channel of a trained text classification model comprises: using the first original text vector as an input text vector of the first channel (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” [Zhang discloses a multichannel CNN parallel model to classify the sentiment of a tweet] Zhang, Sect 2),
and using the second original text vector as an input text vector of the second channel (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” [Zhang discloses a multichannel CNN parallel model to classify the sentiment of a tweet] Zhang, Sect 2).
Zhang in view of Sun, further in view of Zhao does not explicitly, but Yin discloses:
and determining the original text vector corresponding to the text according to the word vector corresponding to each target phrase comprises: obtaining through calculation by using a first word vector model (See, Yin, table 1.  There are five word embedding models listed.  Glove, Word2Vec and etc.), 
obtaining through calculation by using a second word vector model, a second word vector corresponding to each target phrase (See, Yin, table 1.  There are five word embedding models listed.  Glove, Word2Vec and etc.),
Zhang, Sun, Zhao and Yin are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, to combine the teaching of Yin to incorporate 1st and 2nd word vector model corresponding to each target phrase.  The combination of these embedding versions, trained by different neural networks on different corpora, should contain more information than each version individually. The leveraging of this diversity of different embedding versions to extract higher quality sentence features and thereby improve sentence classification performance as suggested by Yin (Sect 1).

Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Sun, further in view of Zhao, and furthermore in view of Yin, furthermore in view of Yao et al. (CN 107092679 A) hereinafter as Yao, and furthermore in view of Wang (CN 107301248 A) hereinafter as Wang.

Regarding claim 5, Zhang in view of Sun, and further in view of Zhao, furthermore in view of Yin discloses: The method according to claim 4,
Yin further discloses: 
by using a first word vector model (See, Yin, table 1.  There are five word embedding models listed.  Glove, Word2Vec and etc.),
and the operation of calculating, by the computer device, by using a second word vector model (See, Yin, table 1.  There are five word embedding models listed.  Glove, Word2Vec and etc.),
               Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin discloses: 
wherein the operation of calculating, by the computer device (“...convolutional neural networks (CNN)" [Application of CNN implies use of a computer/processor], Zhang Sect 1),
 a first word vector corresponding to each target phrase (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” ["constituent words" refers to target phrases] Zhang, Sect 2,
the first word vector of the target phrase (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” Zhang, Sect 2);
and the first word vector of each target phrase (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” Zhang, Sect 2),
the first original text vector corresponding to the text (“Each tweet is regarded as a sequence of word tokens t1, t2, …, tN, where N is the length of the token vector.” Zhang, Sect 2.1);
a second word vector corresponding to each target phrase (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” Zhang,  Sect 2),
and obtaining, from the word vector library, the second word vector corresponding to each target phrase (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” ["constituent words" refers to target phrases, word vector library is discussed below by Wang] Zhang, Sect 2);
and constructing, by the computer device according to the second word vector corresponding to each target phrase, the second original text vector corresponding to the text (“Each tweet is regarded as a sequence of word tokens t1, t2, …, tN, where N is the length of the token vector.” Zhang, Sect 2.1).
Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin does not explicitly, but Yao discloses:
and incorporating the first word vector to generate a first original text vector comprises: constructing, by the computer device, a dictionary comprising the plurality of target phrases (“…and wherein the word bag comprising a plurality of textual categories of vocabulary in a plurality of text and the target text type is preset;" [“word bag” here reference to dictionary] Yao, pg. 5, 1st para.),
and determining, according to a quantity of times that each target phrase appears in the text (“For each characteristic word in the synonym collection for obtaining method of the first weight of the target text, optionally, according to the each characteristic word frequency of occurrence in the target text, calculating the characteristic word weight of the target text.” Yao, pg. 15, 1st para),
Zhang, Sun, Zhao, Yin and Yao are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, furthermore in view of Yin, to combine the teaching of Yao to incorporate a dictionary comprising target phrases and determining, according to the frequency of each target phrases appearing in the text.  Doing so may improve the training efficiency of the text classification model as suggested by Yao (pg. 10, last para).
Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin, furthermore in view of Yao does not explicitly, but Wang discloses:
and incorporating the second word vector to generate a second original text vector comprises: obtaining, by the computer device, a word vector library corresponding to the second word vector model (“S102, according to the probability of each word in the global dictionary appears in the text class to which it belongs, calculating word vector of each word." [“global dictionary” references to library, second word vector model is discussed earlier in Yin] Wang, pg. 5, 5th para.),
Zhang, Sun, Zhao, Yin, Yao and Wang are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, furthermore in view of Yin, furthermore in view of Yao, to combine the teaching of Wang to incorporate a dictionary comprising target phrases and determining, according to the frequency of each target phrases appearing in the text.  Doing so may improve the classification of the recall rate and accuracy as suggested by Wang (pg. 4, 1st para).
Regarding claim 14, Zhang in view of Sun, and further in view of Zhao, furthermore in view of Yin discloses: The computer device according to claim 13,
Yin further discloses:
wherein the operation of obtaining through calculation by using a first word vector model (See, Yin, table 1.  There are five word embedding models listed.  Glove, Word2Vec and etc.),
and the operation through calculation by using a second word vector model (See, Yin, table 1.  There are five word embedding models listed.  Glove, Word2Vec and etc.),

Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin discloses: 
a first word vector corresponding to each target phrase (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” ["constituent words" refers to target phrases] Zhang, Sect 2,
the first word vector of the target phrase (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” Zhang, Sect 2);
and the first word vector of each target phrase (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” Zhang, Sect 2),
the first original text vector corresponding to the text (“Each tweet is regarded as a sequence of word tokens t1, t2, …, tN, where N is the length of the token vector.” Zhang, Sect 2.1);
a second word vector corresponding to each target phrase (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” Zhang,  Sect 2),
and obtaining, from the word vector library, the second word vector corresponding to each target phrase (“First, a tweet is input as a series of vectors of constituent words and transformed into a feature matrix by an embedding layer. The feature matrix is then passed into three parallel CNNs having different filter lengths.” ["constituent words" refers to target phrases, word vector library is discussed below by Wang] Zhang, Sect 2);
and constructing, according to the second word vector corresponding to each target phrase, the second original text vector corresponding to the text (“Each tweet is regarded as a sequence of word tokens t1, t2, …, tN, where N is the length of the token vector.” Zhang, Sect 2.1).
Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin does not explicitly, but Yao discloses:
and incorporating the first word vector to generate a first original text vector comprises: constructing a dictionary comprising the plurality of target phrases (“…and wherein the word bag comprising a plurality of textual categories of vocabulary in a plurality of text and the target text type is preset;" [“word bag” here reference to dictionary] Yao, pg. 5, 1st para.),
and determining, according to a quantity of times that each target phrase appears in the text (“For each characteristic word in the synonym collection for obtaining method of the first weight of the target text, optionally, according to the each characteristic word frequency of occurrence in the target text, calculating the characteristic word weight of the target text.” Yao, pg. 15, 1st para),
Zhang, Sun, Zhao, Yin and Yao are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, furthermore in view of Yin, to combine the teaching of Yao to incorporate a dictionary comprising target phrases and determining, according to the frequency of each target phrases appearing in the text.  Doing so may improve the training efficiency of the text classification model as suggested by Yao (pg. 10, last para).
Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin, furthermore in view of Yao does not explicitly, but Wang discloses:
and incorporating the second word vector to generate a second original text vector comprises: obtaining a word vector library corresponding to the second word vector model (“S102, according to the probability of each word in the global dictionary appears in the text class to which it belongs, calculating word vector of each word." [“global dictionary” references to library, second word vector model is discussed earlier in Yin] Wang, pg. 5, 5th para.),
Zhang, Sun, Zhao, Yin, Yao and Wang are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, furthermore in view of Yin, furthermore in view of Yao, to combine the teaching of Wang to incorporate a dictionary comprising target phrases and determining, according to the frequency of each target phrases appearing in the text.  Doing so may improve the classification of the recall rate and accuracy as suggested by Wang (pg. 4, 1st para).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Tuo et al. (CN 107169086 A) herein after as Tuo, and further in view of Wu et al.( CN 103995876 A) hereinafter as Wu, and furthermore in view of Kyosuke et al. (JP 2012079121 A) hereinafter as Kyosuke.

Regarding claim 6, Zhang discloses: The method according to claim 1,
	Zhang further discloses:
further comprising: obtaining, by the computer device (“...convolutional neural networks (CNN)" [Application of CNN implies use of a computer/processor], Zhang Sect 1), 
the target trained text classification model comprising a plurality of sub-text classification models (See figure 1. Convolution with three different filters. “The feature matrix
is then passed into three parallel CNNs having different filter lengths.” [target trained text classification model discussed in Kyosuke.] Zhang, Sect 2.),
and parameters of the sub-text classification models being different (“The feature matrix is then passed into three parallel CNNs having different filter lengths. The max pooling layer extracts the max-over different CNNs results that are intended to be the salient features, and input them to the LSTM layer.” Zhang, Section 2).
	Zhang does not explicitly, but Tuo discloses:
a training text (“, ...wherein text-based vector to train a text classifier training text, ...” Tuo, pg. 3, 3rd para.),
and calculating an original training text vector corresponding to the training text (“The invention firstly is based on text vector training the text classifier, calculating text vector of the training text, ...” Tuo, pg. 5, 2nd para);
determining, by the computer device according to the original training text vector, an input training text vector corresponding to each channel of the trained text classification model (“…,constructing the text vector of the text, the text vector of the text input in the trained text classifier, for text classification, …”  Tuo, pg. 3, 3rd para);
and inputting, by the computer device, the input training text vector corresponding to each channel into the corresponding channel of the trained text classification model (“…,constructing the text vector of the text, the text vector of the text input in the trained text classifier, for text classification, …”  Tuo, pg. 3, 3rd para),
Zhang and Tuo are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang to combine the teaching of Tuo to incorporate a training text, calculate an original training text vector corresponding to the training text, determining and inputting, an input training text vector corresponding to each channel of the trained text classification model.  Doing so may result in better training of the classification model and a more accurate text classification method as suggested by Tuo(pg. 3, lines 2nd para).
	Zhang in view of Tuo does not explicitly, but Wu discloses:
obtaining, by the computer device, a text category tag corresponding to the training text (“(1) collecting internet text, dividing the text into training text and test text collected from the internet text, category tags for each text, the text type tags is a training text, ...” Wu, [0007]);
and training the trained text classification model by using the text category tag as an output desired from the trained text classification model (“…, category tags for each text, the text type tags is a training text, the text is to be classified to class label, text to be for classifying text as the test text;" Wu, [0007]
Zhang, Tuo and Wu are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Tuo, to combine the teaching of Wu, to incorporate a text category tag, and training the text classification model by using the text category tag as an output desired from the trained text classification model.  Doing so may improve the classification precision and efficiency of text classification model as suggested by Wu (0005).
	Zhang in view of Tuo, further in view of Wu does not explicitly, but Kyosuke discloses:
to obtain a target trained text classification model (“... and the classification target is learned by a text classification algorithm.” Kyosuke, pg. 3, third para),
Zhang, Tuo, Wu and Kyosuke are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Tuo, further in view of Wu, to combine the teaching of Kyosuke, to incorporate a target trained text classification model.  Doing so may allow for a better text classification method, as text is divided into morphological analysis and the relationship between each feature and the classification target is learned by a text classification algorithm as suggested by Kyosuke (Pg. 3, third para).
Regarding claim 15, Zhang discloses: The computer device according to claim 10,
before the operation of using the text vector as an input of each channel of the trained text classification model, and obtaining a sub-classification parameter outputted by each channel, the computer-readable instruction further causing the processor to perform the following operations:	Zhang further discloses:
the target trained text classification model comprising a plurality of sub-text classification models (See figure 1. Convolution with three different filters. “The feature matrix
is then passed into three parallel CNNs having different filter lengths.” [target trained text classification model discussed in Kyosuke.] Zhang, Sect 2.),
and parameters of the sub-text classification models being different (“The feature matrix is then passed into three parallel CNNs having different filter lengths. The max pooling layer extracts the max-over different CNNs results that are intended to be the salient features, and input them to the LSTM layer.” Zhang, Section 2).
	Zhang does not explicitly, but Tuo discloses:
obtaining a training text (“, ...wherein text-based vector to train a text classifier training text, ...” Tuo, pg. 3, 3rd para.),
and calculating an original training text vector corresponding to the training text (“The invention firstly is based on text vector training the text classifier, calculating text vector of the training text, ...” Tuo, pg. 5, 2nd para);
determining, according to the original training text vector, an input training text vector corresponding to each channel of the trained text classification model (“…,constructing the text vector of the text, the text vector of the text input in the trained text classifier, for text classification, …”  Tuo, pg. 3, 3rd para);
and inputting the input training text vector corresponding to each channel into the corresponding channel of the trained text classification model (“…,constructing the text vector of the text, the text vector of the text input in the trained text classifier, for text classification, …”  Tuo, pg. 3, 3rd para),
Zhang and Tuo are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang to combine the teaching of Tuo to incorporate a training text, calculate an original training text vector corresponding to the training text, determining and inputting, an input training text vector corresponding to each channel of the trained text classification model.  Doing so may result in better training of the classification model and a more accurate text classification method as suggested by Tuo(pg. 3, lines 2nd para).
	Zhang in view of Tuo does not explicitly, but Wu discloses:
obtaining a text category tag corresponding to the training text (“(1) collecting internet text, dividing the text into training text and test text collected from the internet text, category tags for each text, the text type tags is a training text, ...” Wu, [0007]);
and training the trained text classification model by using the text category tag as an output desired from the trained text classification model (“…, category tags for each text, the text type tags is a training text, the text is to be classified to class label, text to be for classifying text as the test text;" Wu, [0007]
Zhang, Tuo and Wu are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Tuo, to combine the teaching of Wu, to incorporate a text category tag, and training the text classification model by using the text category tag as an output desired from the trained text classification model.  Doing so may improve the classification precision and efficiency of text classification model as suggested by Wu (0005).
	Zhang in view of Tuo, further in view of Wu does not explicitly, but Kyosuke discloses:
to obtain a target trained text classification model (“... and the classification target is learned by a text classification algorithm.” Kyosuke, pg. 3, third para),
Zhang, Tuo, Wu and Kyosuke are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Tuo, further in view of Wu, to combine the teaching of Kyosuke, to incorporate a target trained text classification model.  Doing so may allow for a better text classification method, as text is divided into morphological analysis and the relationship between each feature and the classification target is learned by a text classification algorithm as suggested by Kyosuke (Pg. 3, third para).
Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Sun, further in view of Zhao, furthermore in view of Yin, furthermore in view of Tuo, furthermore in view of Li et al. (CN 105045924 A) hereinafter as Li, and furthermore in view of Xie et al. (CN 107239443 A) hereinafter as Xie, furthermore in view of Wu, and furthermore in view of Kyosuke.

Regarding claim 7, Zhang in view of Sun, further in view of Zhao and furthermore in view of Yin discloses: The method according to claim 4,
Sun further discloses:
and performing word segmentation on the training text (“In one aspect, a method for text classification includes segmenting content of received text into multiple words." [the target text refers to input text that is to be classified, and target phrase is the word segmentation on the input text that is to be classified, training text is discussed in Tuo] Sun, pg. 2, lines 13-14);
Yin further discloses:
 calculating, by the computer device by using the first word vector model (See, Yin, table 1.  There are five word embedding models listed.  Glove, Word2Vec and etc.), 
 calculating, by the computer device by using the second word vector model (See, Yin, table 1.  There are five word embedding models listed.  Glove, Word2Vec and etc.), 
Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin discloses: 
further comprising: obtaining, by the computer device (“...convolutional neural networks (CNN)" [Application of CNN implies use of a computer/processor], Zhang Sect 1),
comprising a sub-classification model corresponding to the first channel and a sub-classification model corresponding to the second channel (“In this paper, we propose a multi-channel CNNLSTM model for sentiment classification. It consists of two parts: multi-channel CNN, and LSTM. Unlike a conventional CNN model, we apply a multi-channel strategy that uses several filters of different length.” Zhang, Sect 1. 4th para).
Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin does not explicitly, but Tuo discloses: 
a training text (“, ...wherein text-based vector to train a text classifier training text, ...” Tuo, pg. 3, 3rd para.),
Zhang, Sun, Zhao, Yin and Tuo are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, furthermore in view of Yin, to combine the teaching of Tuo to incorporate a training text, calculate an original training text vector corresponding to the training text, determining and inputting, an input training text vector corresponding to each channel of the trained text classification model.  Doing so may result in better training of the classification model and a more accurate text classification method as suggested by Tuo(pg. 3, lines 2nd para).

Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin does, furthermore in view of Tuo does not explicitly, but Li discloses: 
to obtain a plurality of training phrases (“obtaining the training phrases respectively…” Li, pg. 6, top para);
a first training word vector corresponding to each training phrase (“...TF-IDF vector algorithm can each training word can be converted into a one-dimensional feature vector, wherein the component one-dimensional characteristic vector corresponding to each word appearing in all the training phrase is the term frequency.” Li, pg. 9, 4th para),
a second training word vector corresponding to each training phrase (“...TF-IDF vector algorithm can each training word can be converted into a one-dimensional feature vector, wherein the component one-dimensional characteristic vector corresponding to each word appearing in all the training phrase is the term frequency.” Li, pg. 9, 4th para),
Zhang, Sun, Zhao, Yin, Tuo and Li are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, furthermore in view of Yin, furthermore in view of Tuo, to combine the teaching of Li to incorporate a plurality of training phrases, a first and second training word vector corresponding to each training phrase.  Doing may result in classifying the phrase to be detected to obtain the result of high accuracy without consuming a lot of manpower as suggested by Li  (pg. 6, top para).
Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin does, furthermore in view of Tuo, furthermore in view of Li does not explicitly, but Xie discloses: 
and incorporating the first training word vector to generate a first training text vector (“method and server for training of the word vector learning model provided by the embodiment of the present invention, by an original vector or sense vectors represents a word vector, and training the text vector or an original vector representation of the word vector corresponding to the word vector learning model, ...” Xie, pg. 4, last para);
and incorporating the second training word vector to generate a second training text vector (“method and server for training of the word vector learning model provided by the embodiment of the present invention, by an original vector or sense vectors represents a word vector, and training the text vector or an original vector representation of the word vector corresponding to the word vector learning model, ...” Xie, pg. 4, last para);
and using, by the computer device, the first training text vector as an input of the first channel (“...and training the text vector or an original vector representation of the word vector corresponding to the word vector learning model, ...” [“word vector learning model” represents a channel, in Zhang, it teaches multiple CNN channels, each channel is representing a word embedding model]  Xie, pg. 4, last para),
using the second training text vector as an input of the second channel (“...and training the text vector or an original vector representation of the word vector corresponding to the word vector learning model, ...”[“word vector learning model” represents a channel, in Zhang, it teaches multiple CNN channels, each channel is representing a word embedding model] Xie, pg. 4, last para),
Zhang, Sun, Zhao, Yin, Tuo, Li and Xie are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, furthermore in view of Yin, furthermore in view of Tuo, furthermore in view of Li,  to combine the teaching of Xie to incorporate a first and second training word vector to generate a first and second training text vector, and applying them as input to first and second channel respectively.  Doing may allow the text classification model to fully express the semantic information of the word, and lead to more accurate classification results as suggested by Li (pg. 4, last para).
Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin does, furthermore in view of Tuo, furthermore in view of Li, furthermore in view of Xie, does not explicitly, but Wu discloses: 
obtaining, by the computer device, a text category tag corresponding to the training text (“(1) collecting internet text, dividing the text into training text and test text collected from the internet text, category tags for each text, the text type tags is a training text, ...” Wu, [0007]);
and training the text classification model by using the text category tag as an output desired from the text classification model (“…, category tags for each text, the text type tags is a training text, the text is to be classified to class label, text to be for classifying text as the test text;" Wu, [0007],
Zhang, Sun, Zhao, Yin, Tuo, Li, Xie and Wu are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, furthermore in view of Yin, furthermore in view of Tuo, furthermore in view of Li, furthermore in view of Xie, to combine the teaching of Wu to incorporate a text category tag, and training the text classification model by using the text category tag as an output desired from the trained text classification model.  Doing so may improve the classification precision and efficiency of text classification model as suggested by Wu (0005).
Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin does, furthermore in view of Tuo, furthermore in view of Li, furthermore in view of Xie, furthermore in view of Wu does not explicitly, but Kyosuke discloses: 
to obtain a target classification model, the target classification model (“... and the classification target is learned by a text classification algorithm.” Kyosuke, pg. 3, third para),
Zhang, Sun, Zhao, Yin, Tuo, Li, Xie, Wu and Kyosuke are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, furthermore in view of Yin, furthermore in view of Tuo, furthermore in view of Li, furthermore in view of Xie, furthermore in view of Wu, to combine the teaching of Kyosuke, to incorporate a target trained text classification model.  Doing so may allow for a better text classification method, as text is divided into morphological analysis and the relationship between each feature and the classification target is learned by a text classification algorithm as suggested by Kyosuke (Pg. 3, third para).
Regarding claim 16,  Zhang in view of Sun, further in view of Zhao and furthermore in view of Yin discloses: The computer device according to claim 13, before the operation of using the text vector as an input of each channel of the trained text classification model, and obtaining a sub-classification parameter outputted by each channel, the computer-readable instruction further causing the processor to perform the following operations:
Sun further discloses:
and performing word segmentation on the training text (“In one aspect, a method for text classification includes segmenting content of received text into multiple words." [the target text refers to input text that is to be classified, and target phrase is the word segmentation on the input text that is to be classified, training text is discussed in Tuo] Sun, pg. 2, lines 13-14);
Yin further discloses:
 calculating, by using the first word vector model (See, Yin, table 1.  There are five word embedding models listed.  Glove, Word2Vec and etc.), 
 calculating, by using the second word vector model (See, Yin, table 1.  There are five word embedding models listed.  Glove, Word2Vec and etc.), 
Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin discloses: 
comprising a sub-classification model corresponding to the first channel and a sub-classification model corresponding to the second channel (“In this paper, we propose a multi-channel CNNLSTM model for sentiment classification. It consists of two parts: multi-channel CNN, and LSTM. Unlike a conventional CNN model, we apply a multi-channel strategy that uses several filters of different length.” Zhang, Sect 1. 4th para).
Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin does not explicitly, but Tuo discloses: 
obtaining a training text (“, ...wherein text-based vector to train a text classifier training text, ...” Tuo, pg. 3, 3rd para.),
Zhang, Sun, Zhao, Yin and Tuo are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, furthermore in view of Yin, to combine the teaching of Tuo to incorporate a training text, calculate an original training text vector corresponding to the training text, determining and inputting, an input training text vector corresponding to each channel of the trained text classification model.  Doing so may result in better training of the classification model and a more accurate text classification method as suggested by Tuo(pg. 3, lines 2nd para).
Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin does, furthermore in view of Tuo does not explicitly, but Li discloses: 
to obtain a plurality of training phrases (“obtaining the training phrases respectively…” Li, pg. 6, top para);
a first training word vector corresponding to each training phrase (“...TF-IDF vector algorithm can each training word can be converted into a one-dimensional feature vector, wherein the component one-dimensional characteristic vector corresponding to each word appearing in all the training phrase is the term frequency.” Li, pg. 9, 4th para),
a second training word vector corresponding to each training phrase (“...TF-IDF vector algorithm can each training word can be converted into a one-dimensional feature vector, wherein the component one-dimensional characteristic vector corresponding to each word appearing in all the training phrase is the term frequency.” Li, pg. 9, 4th para),
Zhang, Sun, Zhao, Yin, Tuo and Li are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, furthermore in view of Yin, furthermore in view of Tuo, to combine the teaching of Li to incorporate a plurality of training phrases, a first and second training word vector corresponding to each training phrase.  Doing may result in classifying the phrase to be detected to obtain the result of high accuracy without consuming a lot of manpower as suggested by Li  (pg. 6, top para).
Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin does, furthermore in view of Tuo, furthermore in view of Li does not explicitly, but Xie discloses: 
and incorporating the first training word vector to generate a first training text vector (“method and server for training of the word vector learning model provided by the embodiment of the present invention, by an original vector or sense vectors represents a word vector, and training the text vector or an original vector representation of the word vector corresponding to the word vector learning model, ...” Xie, pg. 4, last para);
and incorporating the second training word vector to generate a second training text vector (“method and server for training of the word vector learning model provided by the embodiment of the present invention, by an original vector or sense vectors represents a word vector, and training the text vector or an original vector representation of the word vector corresponding to the word vector learning model, ...” Xie, pg. 4, last para);
and using the first training text vector as an input of the first channel (“...and training the text vector or an original vector representation of the word vector corresponding to the word vector learning model, ...” [“word vector learning model” represents a channel, in Zhang, it teaches multiple CNN channels, each channel is representing a word embedding model]  Xie, pg. 4, last para),
using the second training text vector as an input of the second channel (“...and training the text vector or an original vector representation of the word vector corresponding to the word vector learning model, ...”[“word vector learning model” represents a channel, in Zhang, it teaches multiple CNN channels, each channel is representing a word embedding model] Xie, pg. 4, last para),
Zhang, Sun, Zhao, Yin, Tuo, Li and Xie are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, furthermore in view of Yin, furthermore in view of Tuo, furthermore in view of Li,  to combine the teaching of Xie to incorporate a first and second training word vector to generate a first and second training text vector, and applying them as input to first and second channel respectively.  Doing may allow the text classification model to fully express the semantic information of the word, and lead to more accurate classification results as suggested by Li (pg. 4, last para).
Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin does, furthermore in view of Tuo, furthermore in view of Li, furthermore in view of Xie, does not explicitly, but Wu discloses: 
obtaining a text category tag corresponding to the training text (“(1) collecting internet text, dividing the text into training text and test text collected from the internet text, category tags for each text, the text type tags is a training text, ...” Wu, [0007]);
and training the text classification model by using the text category tag as an output desired from the text classification model (“…, category tags for each text, the text type tags is a training text, the text is to be classified to class label, text to be for classifying text as the test text;" Wu, [0007],
Zhang, Sun, Zhao, Yin, Tuo, Li, Xie and Wu are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, furthermore in view of Yin, furthermore in view of Tuo, furthermore in view of Li, furthermore in view of Xie, to combine the teaching of Wu to incorporate a text category tag, and training the text classification model by using the text category tag as an output desired from the trained text classification model.  Doing so may improve the classification precision and efficiency of text classification model as suggested by Wu (0005).
Zhang in view of Sun, further in view of Zhao, furthermore in view of Yin does, furthermore in view of Tuo, furthermore in view of Li, furthermore in view of Xie, furthermore in view of Wu does not explicitly, but Kyosuke discloses: 
to obtain a target classification model, the target classification model (“... and the classification target is learned by a text classification algorithm.” Kyosuke, pg. 3, third para),
Zhang, Sun, Zhao, Yin, Tuo, Li, Xie, Wu and Kyosuke are considered analogous art because they are all in the related art of text classification.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Zhang, in view of Sun, further in view of Zhao, furthermore in view of Yin, furthermore in view of Tuo, furthermore in view of Li, furthermore in view of Xie, furthermore in view of Wu, to combine the teaching of Kyosuke, to incorporate a target trained text classification model.  Doing so may allow for a better text classification method, as text is divided into morphological analysis and the relationship between each feature and the classification target is learned by a text classification algorithm as suggested by Kyosuke (Pg. 3, third para).

Allowable Subject Matter
Claims 8, 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peng et al. (CN 107301246 A) hereinafter as Peng.  Peng discloses a method based on ultra-deep convolutional neural network structure (VDCNN) model of the Chinese text classification method, the method solves the problem that the vector dimension in the Chinese text classification and the traditional convolutional neural network presence of the convolution kernel size is difficult to determine and gradient disappears and the accuracy is insufficient.  “The invention is based on Chinese text classification method for ultra-deep convolutional neural network structure model, the method comprises the following steps: searching the training corpus of word vector from the internet, and combining the Chinese participle algorithm to the training corpus for word processing. vector model from multiple Chinese online collecting news of news site, marking the type of news, as language material collection of text classification, divided into the training set and test set, training set and testing set material respectively to word processing. then using the word vector model to obtain the training set and testing set corpus respectively corresponding word vector, establishing super-deep convolutional neural network structure model, the training set corresponding to the corpus of words vector into the ultra-deep convolutional neural network structure model, obtaining the text classification model training, word vector of the Chinese text to be classified into Chinese text input word vector model to obtain the desired classification, then inputting complete Chinese text classification in the text classification model (Peng, Abstract)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 9.30 AM-5.30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP H LAM/Examiner, Art Unit 2656                                                                                                                                                                                                        

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656